232 F.3d 577 (7th Cir. 2000)
KENNETH NEIMAN, Plaintiff-Appellant,v.THOMAS M. KEANE, Defendant-Appellee.
No. 99-3286
In the  United States Court of Appeals  For the Seventh Circuit
Argued August 9, 2000Decided November 13, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 98 C 3209--Charles P. Kocoras, Judge.
Before POSNER, RIPPLE and WILLIAMS, Circuit  Judges.
RIPPLE, Circuit Judge.


1
After several  businesses reported that Kenneth Neiman  had refused to pay for part or all of  work performed on his home, Detective  Thomas Keane of the Deerfield, Illinois  Police Department arrested Mr. Neiman.  The detective made the arrest pursuant to  a warrant, procured by him, alleging that  Mr. Neiman had committed the offense of  theft of services. After several court  appearances, the Lake County State's  Attorney voluntarily dismissed the  charges against Mr. Neiman. Mr. Neiman  then filed this action under 42 U.S.C.  sec. 1983; he alleged that Detective  Keane violated the Fourth Amendment by  applying for the warrant in the absence  of probable cause. The district court  granted summary judgment for Detective  Keane. We affirm the judgment of the  district court.


2
* BACKGROUND


3
In December 1996, Mr. Neiman hired  Bishop Heating Company to repair the  furnace in a home that he had purchased  on Overland Drive in Deerfield. According  to Mr. Neiman, a Bishop Heating employee  inspected the furnace and told him that  it merely needed to be cleaned, a service  that would cost approximately $105. After  he was quoted the price, Mr. Neiman left  the repairman in the house to work on the  furnace. When Mr. Neiman returned, he  found a bill totaling almost $400. Mr.  Neiman refused to pay the bill because he  believed the Bishop Heatingemployee had  performed unauthorized services.


4
Subsequently, a Bishop Heating  representative called Detective Keane at  the Deerfield Police Department and  complained that, although Bishop Heating  had repaired Mr. Neiman's furnace, Mr.  Neiman had refused to pay the bill. Mr.  Neiman avers that Detective Keane then  called him and threatened to arrest him  if he did not pay the disputed bill.  Detective Keane, on the other hand,  insists that he called Mr. Neiman to  inquire about the unpaid bill and that  Mr. Neiman told him the bill was disputed  but nevertheless agreed to pay it.  Detective Keane admits, however, that he  told Mr. Neiman that he might initiate  charges against him if the bill was not  paid. Both parties agree that Mr. Neiman  tendered a cashier's check for the full  amount of the bill to Detective Keane.  The detective delivered it to Bishop  Heating.


5
In July of 1997, Mr. Neiman complained  to the Deerfield Police Department that  someone had entered the Overland Drive  home, which was empty at the time, and had stolen some repair tools. Detective  Keane, who was assigned to investigate  the burglary, asked Mr. Neiman for a list  of possible suspects. Mr. Neiman named  several businesses that at various times  had performed work on the burglarized  home, including Pasquesi Plumbing  ("Pasquesi"), A-American Contractors and  Supplies ("A-American"), E & B  Landscaping Co. ("E & B") and Woody's  Tree Service ("Woody's"). During  Detective Keane's investigation of the  burglary, these four businesses  complained that they had performed  services for Mr. Neiman, but that Mr.  Neiman later refused to pay for some or  all of the work. Detective Keane  questioned Mr. Neiman about these  allegations of non-payment; Mr. Neiman  responded that he had not paid the  companies because they either had failed  to complete the work he had requested or  had not performed it properly.


6
Detective Keane avers that, as a result  of his investigation, he believed that  Mr. Neiman had engaged in a pattern of  deception by which Mr. Neiman hired  businesses to perform work on the  Overland Drive house and then fabricated  reasons to evade payment. The detective  thus sought approval from Lake County  Assistant State's Attorney Donald  Morrison ("ASA Morrison") to file charges  against Mr. Neiman for theft of services  by deception. At first, ASA Morrison  voiced skepticism regarding whether there  was sufficient evidence to prove that Mr.  Neiman intended not to pay E & B and  Woody's, the two businesses that were re  ceptive to prosecuting Mr. Neiman. After  Detective Keane informed him of the other  businesses' reports of non-payment,  however, ASA Morrison concluded that  evidence of these other alleged non-  payments exhibited a pattern of conduct  that would be admissible to demonstrate  the requisite intent to obtain services  fraudulently. ASA Morrison then signed an  information charging Mr. Neiman with  theft of services from E & B and Woody's.  The information was then presented to a  judge, who issued a warrant for Mr.  Neiman's arrest. Eventually, however, ASA  Morrison voluntarily dropped the charges  against Mr. Neiman.


7
After the charges against him were  dismissed, Mr. Neiman filed this suit  alleging that Detective Keane "acting  willfully, maliciously, and without  probable cause . . . caused two criminal  charges to be instituted against [Mr.  Neiman]." R.1 at 2. Detective Keane moved  for summary judgment; he argued that the  arrest was made pursuant to a valid  warrant, and, in the alternative, that  probable cause supported the arrest. The  district court granted Detective Keane's  motion. It concluded that Mr. Neiman had  presented no evidence that the detective  misled the prosecutor or the judge.  Because it found that the arrest was made  pursuant to a valid warrant, the court  did not address whether there was  probable cause for the arrest. Mr. Neiman  then timely filed this appeal.

II
DISCUSSION

8
The parties do not disagree on the  governing legal principles. A plaintiff  cannot base a valid Fourth Amendment  claim on an arrest made under a valid  warrant. See Baker v. McCollan, 443 U.S.  137, 143-44 (1979). The officer procuring  the warrant, however, enjoys not absolute  but qualified immunity with respect to  his actions in the application of the  warrant. See Malley v. Briggs, 475 U.S.  335, 344 (1986). In Malley, the Supreme  Court made clear that an officer  procuring a warrant is held to the same  standard of objective reasonableness that  applies in the context of a suppression  hearing.1 Accordingly, the officer  procuring the warrant is immune from a  suit for damages unless it can be shown  that the "warrant application is so  lacking in indicia of probable cause as  to render official belief in its  existence unreasonable." Malley, 475 U.S.  at 344-45. We therefore have held that an  officer is not immune from suit for  procuring a warrant "if a reasonably  well-trained officer in the position of  the defendant would have known that the  action lacks probable cause and that he  should not have applied for the warrant."  Simmons v. Pryor, 26 F.3d 650, 653 (7th  Cir. 1993); see also Juriss v. McGowan,  957 F.2d 345, 350-51 (7th Cir. 1992).  This situation, we pointed out, occurs  when the officer procuring the warrant  does not inform the judicial officer of  facts that would negate probable cause or  when the officer recklessly disregards  the truth in his representations to the  judicial officer. See Olson v. Tyler, 825  F.2d 1116, 1121 (7th Cir. 1987).2


9
Mr. Neiman claims that the detective  acted improperly in three ways. First,  Mr. Neiman alleges that the detective  misled ASA Morrison by not disclosing his  prior involvement in Mr. Neiman's  disputed debt with Bishop Heating.  Second, the detective purportedly did not  conduct a reasonable investigation  regarding whether the work for which Mr.  Neiman refused payment was actually  completed. Lastly, the detective  allegedly failed to ask Mr. Neiman for  his side of the story before arresting  him.


10
In our view, Mr. Neiman failed to  produce evidence that Detective Keane had  misled the prosecutor in obtaining the  warrant. When discussing the possibility  of filing charges against Mr. Neiman,  Detective Keane informed ASA Morrison  about the disputes regarding payment for  services that Mr. Neiman had with five  businesses, including Bishop Heating.  There is no evidence in the record that  the detective lied or withheld  information about the nature of the  disputes. Mr. Neiman's denial of the  allegations of the contractors does not,  standing alone, "negate probable cause."  Olson, 825 F.2d at 1121. Rather, as  evidenced by ASA Morrison's deposition  testimony, Detective Keane relayed  information on each incident to ASA  Morrison, and ASA Morrison determined  there was a pattern of Mr. Neiman  disputing his bills and then not paying  all or part of them. Although Detective  Keane had only circumstantial evidence of  criminal motive, we have noted that  police officers "have a hard time  evaluating competing claims about motive;  they are entitled to act on the basis of  observable events and let courts resolve  conflicts about mental states." Hebron v.  Touhy, 18 F.3d 421, 423 (7th Cir. 1994).


11
Furthermore, the record shows that  Detective Keane did have probable cause  to arrest Mr. Neiman even absent a valid  arrest warrant.3 Probable cause exists  at the time of arrest when reasonably  trustworthy information, facts and  circumstances would lead a prudent person  to believe that a suspect had committed  or was committing a crime. See Speigel v.  Cortese, 196 F.3d 717, 723 (7th Cir.  1999), cert. denied, 120 S. Ct. 2688  (2000). Generally, whether there is  probable cause is a jury question, but  "when there is no room for a difference  of opinion concerning the facts or the  reasonable inferences to be drawn from  them," a court may decide the issue.  Booker v. Ward, 94 F.3d 1052, 1058 (7th  Cir. 1996) (citation and internal  quotations omitted).


12
In this case, the record clearly shows  that the detective investigated and  relied on sufficient information to  establish a reasonable belief that Mr.  Neiman had committed theft of services by  deception. Five different businesses  informed Detective Keane that Mr. Neiman  had not paid for all or part of the work  that they had performed on the Overland  Drive home. The businesses explained to  the detective that they had completed all  of the work for which they were hired,  which conflicts with Mr. Neiman's claim  that the contractors had not done all of  the work or had done the work improperly.  Complaints from putative victims about  alleged crimes generally establish  probable cause unless the complaint  "would lead a reasonable officer to be  suspicious." Hebron, 18 F.3d at 422-23.  If a reasonable officer should be  suspicious that the putative  victims'complaints are not reliable, then  the officer is obliged to conduct a  further examination of the complaint. See  id. at 423. That is not the situation in  this case. Here the detective received  five independent reports from contractors  alleging that Mr. Neiman had not paid for  services. Detective Keane had reason to  believe that the complaints from the  putative victims were truthful because  all five businesses complained of the  same behavior by Mr. Neiman. Thus,  Detective Keane did not have an  additional duty to inspect Mr. Neiman's  premises to see if the work had actually  been performed to Mr. Neiman's  specifications. See, e.g., Kelley v.  Myler, 149 F.3d 641, 647 (7th Cir. 1998)  (holding that because third-party  complainant's information was reliable,  police officers had no duty to  investigate whether arrestee was on  private property before arresting her for  trespass). Notwithstanding the fact that  the detective was not required to conduct  a further investigation, the record shows  that Detective Keane did conduct an  additional investigation into the alleged  crime by interviewing Mr. Neiman about  the allegations against him. That Mr.  Neiman provided a reason for not paying  the businesses does not negate the  existence of probable cause to arrest  him. See Hebron, 18 F.3d at 423.

Conclusion

13
Accordingly, we affirm the grant of  summary judgment to Detective Keane.

AFFIRMED


Notes:


1
 Cf. United States v. Leon, 468 U.S. 897, 922  (1984) (holding, in the context of a suppression  motion, that the officer's reliance on the magis-  trate's probable-cause determination must be  objectively reasonable).


2
 We cannot accept Mr. Neiman's characterization of  the district court's opinion as misapprehending  these principles. In any event, in light of our  de novo review of the record, any misapprehension  is of no consequence to the outcome of this  appeal. See, e.g., Malacara v. City of Madison,  224 F.3d 727, 729 (7th Cir. 2000).


3
 The district court did not address the probable  cause question, but this court may affirm the  district court's grant of summary judgment on any  ground supported by the record. See Long v.  Shorebank Dev. Corp., 182 F.3d 548, 560 (7th Cir.  1999).